DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/JO2019/050013 and claims priority to foreign application JORDAN P/JO/2018/000096, filed 10/21/2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (received on 04/16/2021).


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and MPEP § 2106, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-10 are directed to a product; claims 11-20 are directed to a method. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1.  A computer-readable medium that configures a computing device to perform functions, using at least one or more processors, to provide a social networking marketplace for peer-to-peer services, the functions comprising:
determining a current location of the computing device;
presenting, on the display of the computing device, multiple selection options for providing peer-to-peer services; and
in response to the user selecting one of the multiple selection options, presenting the selected option user interface on the display of the computing device.


The claims recite an sales method for presenting and selecting peer-to-peer services.  But for the recitation of a computing device and a display, the claimed steps are directed to a fundamental economic practice and are grouped as a certain method of organizing human interactions.  The dependent claims further specify the abstract idea recited in the claims, but do not make it any less abstract.

Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to product of claims 1-10 and the method of claims 11-20, these claims add additional elements of a computing device and a display, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of computing device and display does not involve any improvement to the functioning of the computer, but rather, only generally allow for the input and output of data.  The dependent claims further specify the abstract idea recited in the claims, but do not integrate the exception into a practical application.


Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, with respect to product of claims 1-10 and the method of claims 11-20, the claims include a computing device and display for reciting and outputting data related to the sales activities recited in the claims.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only input and output data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).   The dependent claims further specify the abstract idea recited in the claims, do not include any further additional elements.
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markoff et al. (US 2018/0101894 A1, hereinafter Markoff).

In regard to claim 1, Markoff discloses a computer-readable medium that configures a computing device to perform functions, using at least one or more processors, to provide a social networking marketplace for peer-to-peer services, the functions comprising:
determining a current location of the computing device (see ¶ 0038, “[t]he location determination 155 can determine the location of the computing device in different ways”);
presenting, on the display of the computing device, multiple selection options for providing peer-to-peer services (see ¶ 0036, disclosing “a multi-option selection feature”); and
in response to the user selecting one of the multiple selection options, presenting the selected
option user interface on the display of the computing device (see ¶ 0036, disclosing “based on the current location of the computing device . . . the on-demand user-based service application 110 can cause location-specific user interfaces 121 and content to be presented to the user.

In regard to claim 2, Markoff discloses the computer-readable medium of claim 1, further includes a search module to facilitate searching for available services from an available services database for a specific region, the search module comprises:
receiving a search query from a potential service buyer (see ¶ 0018, disclosing “requesting different on-demand user-based service options based on user selections”), the search query including a plurality of parameters, the plurality of parameters includes at least, the service wanted (see ¶ 0019, disclosing “service type icons”) and the time when the service wanted is desired (see ¶ 0019, disclosing “a date time selection feature”);
analyzing the search query to identify the parameters (see ¶ 0020, disclosing “display can be refreshed/updated in response to each individual selection of any one of the selection options”); and
searching an available services database based on the parameters of the search query, wherein the available services database is populated with service listings provided by a plurality of service sellers (see ¶ 0020, disclosing “display can be refreshed/updated in response to each individual selection of any one of the selection options”), wherein each service listing is linked to a service seller profile providing peer-to-peer services (see ¶ 0046, disclosing “profile information”), each service listing includes at least the following:
a description of the service that the service seller provides (see ¶ 0088, “brief description”),
the service seller fees for providing peer-to-peer services (see ¶ 0015, “fees”),
the method of payment accepted by the service seller (see ¶ 0090, disclosing “enable the user to select one of the saved payment methods”),
a set of one or more ratings submitted by one or more service buyers (see ¶ 0088, “a rating/review score”), and
an option to request the service offered by the service seller (see ¶ 0090, “Complete Booking”).

In regard to claim 3, Markoff further discloses he computer-readable medium of claim 1, further includes a presentation module to enable presentation of user interfaces configured to facilitate requesting peer-to-peer services (see ¶¶ 0088-0090, disclosing “booking user interface”).

In regard to claim 4, Markoff further discloses the computer-readable medium of claim 1, further includes a reservation module to facilitate arranging reservations between potential service buyers and service sellers (see ¶¶ 0088-0090, disclosing “booking user interface”).

In regard to claim 5, Markoff further discloses the computer-readable medium of claim 4, wherein the reservation module includes a scheduling module to allow potential service buyers to reserve available appointment times of service sellers (see ¶¶ 0088-0090, disclosing “booking user interface”).   

In regard to claim 6, Markoff further discloses the computer-readable medium of claim 4, wherein the reservation module further includes a transaction module to facilitate transactions between potential service buyers and service sellers (see ¶¶ 0088-0090, disclosing “booking user interface”).   

In regard to claim 8, Markoff further discloses the computer-readable medium of claim 1, further includes a communication module to facilitate communications between potential service buyers and service sellers (se ¶ 0021, disclosing “a booking/appointment status user interface feature”).   

In regard to claim 9, Markoff discloses the computer-readable medium of claim 1, further comprises:  
receiving a reservation request from a potential service buyer for a selected service during one of the available times of the selected service seller (see ¶ 0089, disclosing “confirmation user interface 800e of FIG. 8E); 
notifying the selected service seller of the service appointment (see ¶ 0091, disclosing “wait for” followed by the individual user-based service providers name, followed by “to accept”); 
enabling the service seller to accept or decline the service requested (see ¶ 0091, disclosing “wait for” followed by the individual user-based service providers name, followed by “to accept”); 
receiving a response from the service seller to provide the service requested (see ¶ 0091, disclosing “[u]pon acceptance of the user’s requested appointment/booking by the selected individual user-based service provider . . .”);
notifying the potential service buyer of the service seller response to provide the service requested (see ¶ 0091, disclosing “[u]pon acceptance of the user’s requested appointment/booking by the selected individual user-based service provider, the appointment/booking status user interface 990b is displayed to the user”);
enabling the potential service buyer, upon acceptance of the service seller to provide the service requested, to confirm or cancel the service requested (see ¶ 0090, disclosing “a cancel booking request feature”); 
receiving a response from the potential service buyer to confirm or cancel the service requested (see ¶ 0090, “Confirm Booking”); and
reserving, upon confirmation of the potential service buyer for the service requested, the  service seller to provide the selected service to the potential service buyer wherein a service appointment is created (see ¶ 0090, “Confirm Booking”).   

In regard to claim 10, Markoff discloses the computer-readable medium of claim 1, further includes a social media module (see ¶ 0095, disclosing “image submission user interface 1000b”) to enable users to create or share media content linked to service listings provided by service sellers, browse media content linked to services provided by service sellers, participate in social networking, and request peer-to-peer services, wherein the social media module comprises:  
receiving media content linked to a service listing provided by a service seller (see ¶ 0095, disclosing “image submission user interface 1000b”); 
assembling the media content on the social networking marketplace for peer-to-peer services (see ¶ 0095, disclosing “image submission user interface 1000b”); and
 presenting the media content to users of the social networking marketplace for peer-to-peer services (see ¶ 0095, disclosing “the photo/image/picture can later be displayed within the past sessions user interface”; see also Fig 7, Fig. 10B).
In regard to claims 11-16 and 18-20, these claim are directed to a method with similar limitations to the product recited in claims 1-6 and 8-10.  Accordingly, Markoff similarly anticipates claims 11-16 and 18-20 under the same rationale as described above in reference to claims 1-6 and 8-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markoff in view of Baharav et al., US 2015/0235328 A1, hereinafter Baharav.

In regard to claim 7 and 17, Markoff fails to disclose a transaction module including an escrow module to hold money for services reserved using online payment methods in escrow until a specific period of time after the completion of the reserved appointment.   
Baharav discloses a transaction module including an escrow module to hold money for services reserved using online payment methods in escrow until a specific period of time after the completion of the reserved appointment (see ¶ 0050).
It would have been obvious to one of ordinary skill in the art to have modified the sales system of Markoff to include including an escrow module to hold money for services reserved using online payment methods in escrow until a specific period of time after the completion of the reserved appointment, as disclosed by Baharav, in order to protect the buyer from prepaying for services while also protecting the service provider to ensure that they are paid upon completion of the requested service making the transaction virtually risk free.  Such a feature would improve any transaction system in the same manner by ensuring that the contracting parties sincerely fulfill commitments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ku et al., US 2019/0180340 A1 (Managing ecommerce messages via a social networking system)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Scott A. Zare
12/16/2022